Citation Nr: 0902062	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.  

In September 2005, the veteran presented testimony at a 
personal hearing conducted at the Pittsburgh RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.

In October 2005, the Board remanded the claim on appeal 
because it was inextricably intertwined with issues that 
could potentially impact its outcome.  In December 2007, the 
Board remanded the claim a second time to afford the veteran 
a VA opinion.  However, as will be discussed below, the 
veteran was not afforded a VA opinion that adequately 
addresses the veteran's claim for TDIU.  Consequently, the 
claim must once again be remanded.  

Additionally, in December 2008, the Board received additional 
correspondence and an October 2008 private treatment record 
that have not been reviewed by the RO in the first instance 
and which were not expressly waived by the veteran.  38 
C.F.R. 
§ 20.1304.  However, as the claim is being remanded, the RO 
will have a chance to review this evidence on remand.  

The Board notes that in June 2006, the veteran filed a claim 
for a skin condition that has not been addressed.  The Board 
refers this claim to the RO for any necessary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Board remanded the claim on appeal in 
part to afford the veteran a VA opinion that addresses his 
claim for TDIU.  The remand directed that a VA examiner 
determine whether the veteran's service-connected disorders 
alone render him unemployable.  The VA examiner was asked to 
explain the rationale for any opinion given regarding the 
effect of the veteran's service-connected disorders of the 
left knee, right knee, low back, and scarring of left upper 
eyelid and left sacroiliac region on his ability to obtain or 
maintain employment, to include discussion of obstacles and 
challenges he might face, and his capability for performing 
sedentary employment.

In August 2008, a VA examiner reviewed the veteran's claims 
file and noted that the veteran was part owner of a dry 
cleaning business, which he was unable to do secondary to 
bilateral knee pain and chronic lower back pain.  The 
examiner determined that considering the veteran's service 
connected bilateral knee and low back conditions and scarring 
of the left upper eyelid, he would be appropriate for 
sedentary employment but not physical.  However, the examiner 
did not explain his reasoning for determining that that the 
veteran was capable of sedentary employment, nor did he 
discuss any obstacles or challenges he might face in 
obtaining employment as requested in the December 2007 
remand.  Because the VA opinion does not contain sufficient 
rationale for the conclusions reached, a remand is necessary.  
Stegall v. West, 11 Vet. App. 268 (1998).  Further, the Board 
now finds that the veteran should be afforded an examination 
along with the opinion so he might be questioned if 
determined necessary by the examiner.  

Additionally, although records from the Pittsburgh Health 
Care VA system were obtained pursuant to the December 2007 
remand, no record addressed the impact of the veteran's 
service-connected disorders on his employability.  Moreover, 
despite the veteran's testimony in September 2005 that he was 
awarded


Social Security Administration (SSA) disability for his knee 
in 1979 and is unable to work in the dry cleaning business 
because of his service-connected disabilities, an August 2004 
VA record obtained on remand reflected that the veteran was 
still working in the dry cleaning business and had to take on 
more duties because his brother was ill.  Further, a May 2006 
VA treatment record reflected that the veteran had recently 
lost his lifetime business due to fraud by a family member.  
As such, because it is unclear from the evidence of record 
whether the veteran is unemployable solely due to his 
service-connected disorders, a remand is necessary for 
another VA opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected disabilities of the 
left knee, right knee, low back, and 
scarring of left upper eyelid and left 
sacroiliac region.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner should be requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities alone are 
of such severity to result in 
unemployability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review. 

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing 
sedentary employment in light of his past 
employment in the dry cleaning business.  
The examiner should note that 
consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the veteran is capable 
of performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA examination 
and opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



